Citation Nr: 0310975	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  95-25 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for peptic ulcer disease 
and hiatal hernia as secondary to service connected post-
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


REMAND

The veteran served on active duty from July 1967 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision from the 
Department of Veterans Affairs (VA) regional office (RO) in 
Portland, Oregon.  The Board previously reviewed this matter 
in August 2002, at which time, the Board requested additional 
development pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (now codified at 38 C.F.R. § 
19.9(a)(2)).  Review of the file indicates that the requested 
development, specifically, a VA compensation and pension 
(C&P) physical examination, was completed in December 2002 
and the examination report is now of record.  The report 
provides medical opinions regarding the issue on appeal; this 
evidence has not been considered by the RO.  

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003), the United States Court of Appeals for the Federal 
Circuit (CAFC) determined that 38 C.F.R. § 19.9(a)(2) is 
inconsistent with 38 U.S.C. § 7104(a).  The CAFC invalidated 
38 C.F.R. § 19.9(a)(2) because, in conjunction with the 
amended regulation codified at 38 C.F.R. § 20.1304, it allows 
the Board to consider additional evidence without first 
remanding the case to the agency of original jurisdiction for 
initial consideration and without obtaining the appellant's 
waiver.  The CAFC held that this is contrary to the 
requirement of 38 U.S.C. § 7104(a).  The CAFC also determined 
that 38 C.F.R. § 19.9(a)(2)(ii), which provides "no less 
than 30 days to respond to notice," is contrary to 38 U.S.C. 
§ 5103(b).  The CAFC invalidated 38 C.F.R. § 19.9(a)(2)(ii), 
which requires the Board "to provide the notice required by 
38 U.S.C. [§] 5103(a)" and "not less than 30 days to 
respond to the notice," because it is contrary to 38 U.S.C. 
§ 5103(b), which provides the claimant one year to submit 
evidence.  Accordingly, the issue of service connection for 
peptic ulcer disease and hiatal hernia as secondary to 
service connected post-traumatic stress disorder must be 
remanded to permit initial consideration of additional 
evidence by the RO.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 45, 620 
(Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

Accordingly, this case is REMANDED for the following action:

1.  The appellant has the right to 
submit additional evidence and 
argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The RO should review the claims 
file to ensure that any notification 
and development action required by the 
VCAA of 2000 has been completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (38 
U.S.C.A. §§ 5102, 5103, 5103A and 
5107) are fully complied with and 
satisfied, including notification 
requirements in accordance with 
Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).  

3.  The RO should adjudicate the issue 
of entitlement to service connection 
for peptic ulcer disease and hiatal 
hernia as secondary to service 
connected post-traumatic stress 
disorder.  This should include 
consideration of all evidence of 
record, including the evidence added 
to the record since the July 2000 
supplemental statement of the case 
(SSOC).  

If the benefits requested on appeal 
are not granted to the appellant's 
satisfaction, the RO should issue a 
SSOC.  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits, to include a summary of 
the evidence and applicable law and 
regulations pertaining to the claims 
currently on appeal.  A reasonable 
period of time for a response should 
be afforded.  

Thereafter, the case should be 
returned to the Board for further 
appellate review, if otherwise in 
order.  By this remand, the Board 
intimates no opinion as to any final 
outcome warranted.  No action is 
required of the appellant until he is 
notified by the RO.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

